Citation Nr: 1737327	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  15-23 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Alan A. Watt, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service in the United States Navy from May 1959 to February 1969, with additional time served in the reserves and National Guard.  He received a Vietnam Service Medal and a Republic of Vietnam Campaign Medal with device, among other commendations.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously remanded this issue in January 2017.

In August 2016 the Veteran testified before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing was prepared and added to the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The probative, competent evidence is against a finding that the Veteran's obstructive sleep apnea is related to active duty service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Neither the Veteran nor his agent has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Analysis 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) (2016) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disability becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that he developed obstructive sleep apnea during his active service, resulting in his current sleep apnea disability.  Specifically, the Veteran testified that when he was in the Navy he would wake up gagging and would snore frequently, which caused his shipmates to wake him up.  He testified that he has had sleep apnea since separating from service, and that he cannot sleep in the same room as his wife.  He indicated that he uses a CPAP machine.

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with sleep apnea.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

Service treatment records show no evidence of treatment for any sleep difficulties.  The Veteran sought treatment during service for musculoskeletal problems, but he did not report having trouble sleeping.  His separation examination was normal and showed no evidence of sleep deficits.  The Veteran denied having had frequent trouble sleeping in reports of medical history he completed in connection with his reserve and National Guard service in January 1974, March 1975, February 1976, and May 1977.  

As it pertains to a nexus between the Veteran's active duty service and his current disability, the sum of the evidence is against his claim.  In January 2017 the Veteran's file was reviewed pursuant to the Board's December 2016 remand directive.  The VA examiner confirmed a diagnosis of sleep apnea based on a 2014 sleep study, and noted that the number of the Veteran's apneas and hypoapneas per hour was five.  The VA examiner opined that the Veteran's sleep apnea was less likely than not incurred in service.  In making this determination the VA examiner noted that the Veteran's sleep study was done 23 years after separation from service, and that his number of apneas and hypoapneas per hour was five, which was a low number, barely indicative of sleep apnea.  She opined that this suggested sleep apnea developed recently, rather than during service; she reasoned that if the Veteran had developed sleep apnea during service, he would have a higher number of apneas and hypoapneas per hour.  The VA examiner also suggested that the Veteran's sleep apnea had developed as a result of aging, rather than from service.

The Board affords the VA examiner's opinion great probative weight because it is offered by a medical professional and based on a review of the Veteran's claims file to include his sleep study findings.  In spite of the Veteran's complaints of difficulty sleeping in service, this was not noted in any of his service treatment notes or at separation from service.  Moreover, he subsequently denied having had frequent trouble sleeping on multiple occasions.  As such, his current lay statements to the contrary are afforded low probative weight.  Simply put, there is no question that the Veteran presently has sleep apnea, but the evidence is against a finding that it is related to or had its onset during service.  

While the Veteran believes that his current sleep apnea is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of sleep apnea are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his sleep apnea is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current sleep apnea is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.

In making this determination the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not for application and service connection must be denied.  


ORDER

Entitlement to service connection for obstructive sleep apnea is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


